EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. James M. Campbell (Reg. No. 69087) on 05/05/2021. 

This listing of claims will replace all prior versions and listings of claims in the application.

1.	(Currently Amended)  A method of creating an equipment definition for a type of building equipment in a building automation system, the method comprising:
identifying a first data point associated with an archetypal device of the type of building equipment operated to affect a variable state or condition within a building, the first data point comprising a text string specific to the archetypal device;
creating, for the first data point, an abstraction of the text string specific to the archetypal device, wherein the abstraction of the text string comprises a portion of the text string that is applicable to multiple different devices of the same type of building equipment;

using the point definition to create an equipment definition for the type of building equipment, the equipment definition comprising the point definition;
using the equipment definition to identify a second data point associated with a second device of the same type of building equipment; and
automatically mapping the second data point of the second device to an equipment object representing the second device.

2.	(Canceled)  

3.	(Original)  The method of Claim 1, further comprising:
providing a user interface to a client device, the user interface comprising a display of one or more devices of the building automation system; and
receiving a user selection of the archetypal device via the user interface.

4.	(Original)  The method of Claim 1, wherein the point definition comprises a criterion for identifying the second data point associated with the second device of the same type of building equipment of the building automation system.


an instance number of the second data point;
a network address of the second data point; and
a network point type of the second data point.

6.	(Original)  The method of Claim 4, wherein the criterion for identifying the second data point associated with the second device comprises the abstraction of the text string of the corresponding data point of the archetypal device.

7.	(Original)  The method of Claim 1, further comprising providing a user interface for visualizing the equipment definition to a client device, the user interface comprising:
a point definition portion comprising a display of the point definition;
a user input portion configured to receive a user selection of the point definition displayed in the point definition portion; and
a display data portion comprising an indication of an abstracted data point corresponding to the point definition selected via the user input portion.

8.	(Original)  The method of Claim 1, further comprising:
receiving a user selection of the first point definition; and


9.	(Original)  The method of Claim 1, further comprising:
associating the equipment definition with a category of building equipment; and
using the equipment definition to filter building equipment of the building automation system by the category associated with the equipment definition.
10.	(Currently Amended)  A method of using an equipment object representing building equipment of a building automation system, the method comprising:
obtaining an equipment definition for a type of building equipment, the equipment definition comprising one or more point definitions, each point definition comprising an abstraction of a text string extracted from a data point associated with an archetypal device of the type of building equipment;
identifying a second device of the building automation system of the same type as the archetypal device;
using the equipment definition to identify one or more data points associated with the second device that satisfy one or more of the point definitions;
mapping the identified data points of the second device to an equipment object representing the second device; 
using the equipment object to monitor or control the second device to affect a variable state or condition within a building;
using the equipment definition to automatically identify one or more of the point definitions indicated as display data; and
automatically mapping a data point of the second device to a display object representing the second device in response to a determination that the data point satisfies one or more of the point definitions indicated as display data.

11.	(Original)  The method of Claim 10, wherein each point definition comprises a criterion for identifying a data point associated with the second device.

12.	(Original)  The method of Claim 11, wherein the criterion for identifying the data point associated with the second device comprises at least one of:
an instance number of the data point;
a network address of the data point; and
a network point type of the data point.

13.	(Original)  The method of Claim 11, wherein the criterion for identifying the data point associated with the second device comprises the abstraction of the text string extracted from a corresponding data point associated with the archetypal device.


extracting a search criterion from each point definition of the equipment definition;
accessing a network of the building automation system to determine one or more data points associated with the second device;
using the extracted search criterion to search the data points of the second device for a data point that satisfies the search criterion; and
identifying the data point that satisfies the search criterion as a data point associated with the second device that satisfies one or more of the point definitions.

15.	(Original)  The method of Claim 10, wherein automatically mapping the identified data points of the second device to the equipment object comprises:
determining a network address for each identified data point of the second device; and
mapping the network address for each identified data point of the second device to the equipment object representing the second device.

16.	(Original)  The method of Claim 15, wherein determining a network address for each identified data point of the second device comprises:
accessing a data point network for the building automation system; and


17.	(Canceled)  

18.	(Currently Amended)  The method of Claim [[17]] 10, further comprising providing a user interface to a client device, the user interface comprising a display of the one or more data points mapped to the display object.
19.	(Currently Amended)  A method of providing a display of data points associated with building equipment of a building automation system, the method comprising:
obtaining an equipment definition for a type of building equipment, the equipment definition comprising a point definition and an indication of whether the point definition is identified as display data, the point definition comprising an abstraction of a text string extracted from a data point associated with an archetypal device of the type of building equipment;
using the equipment definition to automatically identify a data point that satisfies the point definition identified as display data and is associated with a second device of the same type of building equipment, wherein the point definition comprises a search criterion for identifying the data point associated with the second device, the search criterion comprising the abstraction of the text string extracted from a corresponding data point associated with the archetypal device;
automatically mapping the identified data point to a display object;

using the display object to monitor and control the second device to affect a variable state or condition within a building.

20.	(Canceled)  


REASONS FOR ALLOWANCE
	
Claims 1, 3-16, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The terminal disclaimer filed 05/13/2021 has been approved. The prior double patenting rejection is withdrawn.
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 19.

The features as recited in independent claim 1: “generating a point definition for the first data point associated with the archetypal device, the point definition comprising the abstraction of the text string of the corresponding data point; using the point definition to create an equipment definition for the type of building equipment, the equipment definition comprising the point definition; using the equipment definition to identify a second data point associated with a second device of the same type of building equipment; and automatically mapping the second data point of the second device to an equipment object representing the second device,”  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 10: “ mapping the identified data points of the second device to an equipment object representing the second device; using the equipment object to monitor or control the second device to affect a variable state or condition within a building; using the equipment definition to automatically identify one or more of the point definitions indicated as display data; and automatically mapping a data point of the second device to a display object representing the second device in response to a determination that the data point satisfies one or more of the point definitions indicated as display data,” when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 19: “using the equipment definition to automatically identify a data point that satisfies the point definition identified as display data and is associated with a second device of the same type of building equipment, wherein the point definition comprises a search criterion for identifying the data point associated with the second device, the search criterion comprising the abstraction of the text string extracted from a corresponding data point associated with the archetypal device; automatically mapping the identified data point to a display object; generating a user interface for display on a client device, the user interface comprising a display of the data point mapped to the display object; and using the display object to monitor and control the second device to affect a variable state or condition within a building”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199